                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                           GREAT FALLS DIVISION


UNITED STATES OF AMERICA,                           CR-12-07-GF-BMM

          Plaintiff,

   vs.
                                              ORDER ADOPTING FINDINGS AND
VINCENT MATTHEW FORTIN,                           RECOMMENDATIONS

          Defendant.



         United States Magistrate Judge John Johnston entered Findings and

Recommendations in this matter on January 15, 2019. (Doc. 43.) Neither party

filed objections. The Court will review Judge Johnston’s Findings and

Recommendations for clear error. McDonnell Douglas Corp. v. Commodore Bus.

Mach., Inc., 656 F.2d 1309, 1313 (9th Cir. 1981).

         Judge Johnston conducted a revocation hearing on January 10, 2019. (Doc.

41.) The United States accused Defendant Vincent Matthew Fortin of violating his

conditions of supervised release by failing to: 1) participate in a mental health
                                          1
program and 2) report to his probation officer as directed. (Doc. 38 at 1-2.) Fortin

admitted to both violations of his supervised release. (Doc. 43 at 3.)

      Judge Johnston recommended that the Court revoke Fortin’s supervised

release. (Doc. 43 at 3.) Judge Johnston recommended that Fortin should serve a

term of custody of one day, deemed satisfied by his participation in the booking

process with the United States Marshals Service on January 10, 2019. (Doc. 43 at

3.) Judge Johnston recommended that Fortin remain on supervised release until

July 20, 2019. (Doc. 43 at 3.) Judge Johnston recommended that the supervised

release conditions previously imposed should be continued. (Doc. 43 at 3.)

      The Court finds no clear error in Judge Johnston’s Findings and

Recommendations. Fortin’s violations represent a serious breach of the Court’s

trust. A custodial sentence of one day followed by a term of supervised release

until July 20, 2019 is a sufficient, but not greater than necessary sentence.

      IT IS ORDERED that Judge Johnston’s Findings and Recommendations

(Doc. 43) is ADOPTED IN FULL.

      IT IS FURTHER ORDERED that Defendant Vincent Matthew Fortin is

sentenced to a term of custody of one day, which is deemed satisfied by his

participation in the booking process with the United States Marshals Service on

January 10, 2019. Fortin shall remain on supervised release until July 20, 2019.




                                          2
DATED this 31st day of January, 2019.




                                        3
